DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2,4-11 and 13-22 allowed.
The following is an examiner’s statement of reasons for allowance:
        Claim 1 recites inter alia, , wherein the one or more actions are one or more of limiting a charging current and a discharging current, and preventing the charging current and the discharging current from flowing through the one or more problem cells, and wherein the one or more problem cells include at least one drooping cell, and the at least one drooping cell is detected in response to a difference between neighboring cell voltages exceeding a standard deviation threshold as a function of time. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
 	Claim 10 recites, inter alia, wherein the one or more actions are one or more of limiting a charging current and a discharging current, and preventing the charging current and the discharging current from flowing through the one or more problem cells, and wherein the one or more problem cells include at least one drooping cell, and the at least one drooping cell is detected in response to a difference between neighboring cell voltages exceeding a standard deviation threshold as a function of time. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
  Claim 19 recites, inter alia, preventing the charging current and the discharging current from flowing through the one or more problem cells, and wherein the one or more problem cells include at least one drooping cell, and the at least one drooping cell is detected in response to a difference between neighboring cell voltages exceeding a standard deviation threshold as a function of time. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859